--------------------------------------------------------------------------------

Exhibit 10.2



Execution Version


INVESTMENT MANAGEMENT TRUST AGREEMENT


This Investment Management Trust Agreement (this “Agreement”) is made effective
as of July 11, 2019 by and between SC Health Corporation, a Cayman Islands
exempted company (the “Company”), and American Stock Transfer & Trust Company,
LLC, a New York limited liability trust company (the “Trustee”).


WHEREAS, the Company’s registration statement on Form S-1, File No. 333-232240
(the “Registration Statement”) and prospectus (the “Prospectus”) for the initial
public offering of the Company’s units (the “Units”), each of which consists of
one of the Company’s Class A ordinary shares, par value $0.0001 per share (the
“Ordinary Shares”), and one-half of one warrant, each whole warrant entitling
the holder thereof to purchase one Ordinary Share (such initial public offering
hereinafter referred to as the “Offering”), has been declared effective as of
the date hereof by the U.S. Securities and Exchange Commission; and


WHEREAS, the Company has entered into an Underwriting Agreement (the
“Underwriting Agreement”) with Credit Suisse Securities (USA) LLC, as
underwriter (the “Underwriter”); and


WHEREAS, as described in the Prospectus, $150,000,000 of the gross proceeds of
the Offering and sale of the Private Placement Warrants (as defined in the
Underwriting Agreement) (or $172,500,000 if the Underwriter’s over-allotment
option is exercised in full) will be delivered to the Trustee to be deposited
and held in a segregated, U.S. dollar-denominated trust account located in the
United States (the “Trust Account”) for the benefit of the Company and the
holders of the Ordinary Shares included in the Units issued in the Offering as
hereinafter provided (the amount to be delivered to the Trustee (and any
interest subsequently earned thereon) is referred to herein as the “Property,”
the shareholders for whose benefit the Trustee shall hold the Property will be
referred to as the “Public Shareholders,” and the Public Shareholders and the
Company will be referred to together as the “Beneficiaries”); and


WHEREAS, pursuant to the Underwriting Agreement, a portion of the Property equal
to $5,250,000 (or $6,037,500 if the Underwriter’s over-allotment option is
exercised in full) is attributable to deferred underwriting discounts and
commissions that will be payable by the Company to the Underwriter upon and
concurrently with the consummation of the Business Combination (as defined
below) (the “Deferred Discount”); and


WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property.


NOW THEREFORE, IT IS AGREED:


1. Agreements and Covenants of Trustee.  The Trustee hereby agrees and covenants
to:


(a) Hold the Property in trust for the Beneficiaries in accordance with the
terms of this Agreement in the Trust Account established by the Trustee in the
United States at Deutsche Bank Trust Company Americas;

--------------------------------------------------------------------------------

(b) Manage, supervise and administer the Trust Account subject to the terms and
conditions set forth herein;


(c) In a timely manner, upon the written instruction of the Company, invest and
reinvest the Property in United States government securities within the meaning
of Section 2(a)(16) of the Investment Company Act of 1940, as amended, having a
maturity of 180 days or less, or in money market funds meeting the conditions of
paragraphs (d)(1), (d)(2), (d)(3) and (d)(4) of Rule 2a-7 promulgated under the
Investment Company Act of 1940, as amended (or any successor rule), which invest
only in direct U.S. government treasury obligations, as determined by the
Company; the Trustee may not invest in any other securities or assets, it being
understood that the Trust Account will earn no interest while account funds are
uninvested awaiting the Company’s instructions hereunder;


(d) Collect and receive, when due, all interest or other income arising from the
Property, which shall become part of the “Property,” as such term is used
herein;


(e) Promptly notify the Company and the Underwriter of all communications
received by the Trustee with respect to any Property requiring action by the
Company;


(f) Supply any necessary information or documents as may be requested by the
Company (or its authorized agents) in connection with the Company’s preparation
of the tax returns relating to assets held in the Trust Account or in connection
with the preparation or completion of the audit of the Company’s financial
statements by the Company’s auditors;


(g) Participate in any plan or proceeding for protecting or enforcing any right
or interest arising from the Property if, as and when instructed by the Company
to do so;


(h) Render to the Company monthly written statements of the activities of, and
amounts in, the Trust Account reflecting all receipts and disbursements of the
Trust Account;


(i) Commence liquidation of the Trust Account only after and promptly after (x)
receipt of, and only in accordance with, the terms of a letter from the Company
(the “Termination Letter”) in a form substantially similar to that attached
hereto as either Exhibit A or Exhibit B, as applicable, signed on behalf of the
Company by its Chief Executive Officer, Chief Financial Officer or Chairman of
the board of directors of the Company (the “Board”) or other authorized officer
of the Company, and complete the liquidation of the Trust Account and distribute
the Property in the Trust Account, including interest earned on the funds held
in the Trust Account (less up to $100,000 of interest to pay dissolution
expenses and net of taxes payable), only as directed in the Termination Letter
and the other documents referred to therein, or (y) upon the date which is the
later of (1) 18 months after the closing of the Offering and (2) such later date
as may be approved by the Company’s shareholders in accordance with the
Company’s amended and restated memorandum and articles of association, if a
Termination Letter has not been received by the Trustee prior to such date, in
which case the Trust Account shall be liquidated in accordance with the
procedures set forth in the Termination Letter attached as Exhibit B and the
Property in the Trust Account, including interest earned on the funds held in
the Trust Account (less up to $100,000 of interest to pay dissolution expenses
and net of taxes payable), shall be distributed to the Public Shareholders of
record as of such date; provided, however, that in the event the Trustee
receives a Termination Letter in a form substantially similar to Exhibit B
hereto, or if the Trustee begins to liquidate the Property because it has
received no such Termination Letter by the date specified in clause (y) of this
Section 1(i), the Trustee shall keep the Trust Account open until twelve (12)
months following the date the Property has been distributed to the Public
Shareholders;
-2-

--------------------------------------------------------------------------------

(j) Upon written request from the Company, which may be given from time to time
in a form substantially similar to that attached hereto as Exhibit C, withdraw
from the Trust Account and distribute to the Company the amount of interest
earned on the Property requested by the Company to cover any tax obligation owed
by the Company as a result of assets of the Company or interest or other income
earned on the Property, which amount shall be delivered directly to the Company
by electronic funds transfer or other method of prompt payment, and the Company
shall forward such payment to the relevant taxing authority; provided, however,
that to the extent there is not sufficient cash in the Trust Account to pay such
tax obligation, the Trustee shall liquidate such assets held in the Trust
Account as shall be designated by the Company in writing to make such
distribution so long as there is no reduction in the principal amount initially
deposited in the Trust Account (it being acknowledged and agreed that any such
amount in excess of interest income earned on the Property shall not be payable
from the Trust Account).  The written request of the Company referenced above
shall constitute presumptive evidence that the Company is entitled to said
funds, and the Trustee shall have no responsibility to look beyond said request;


(k) Upon written request from the Company, which may be given from time to time
in a form substantially similar to that attached hereto as Exhibit D, the
Trustee shall distribute to the Company the amount requested by the Company to
be used to redeem Ordinary Shares from Public Shareholders properly submitted in
connection with a shareholder vote to approve an amendment to the Company’s
amended and restated memorandum and articles of association to modify the
substance or timing of the Company’s obligation to redeem 100% of its public
Ordinary Shares if the Company has not consummated an initial Business
Combination within the later of (1) 18 months after the closing of the Offering
and (2) such later date as may be approved by the Company’s shareholders in
accordance with the Company’s amended and restated memorandum and articles of
association.  The written request of the Company referenced above shall
constitute presumptive evidence that the Company is entitled to distribute said
funds, and the Trustee shall have no responsibility to look beyond said request;


(l) Only release the Property in accordance with a written instruction, signed
by the Company’s Chairman of the Board, Chief Executive Officer or Chief
Financial Officer substantially in the form attached as Exhibit A, B, C or D, as
applicable, attached hereto (each, a “Written Direction”); and


(m) Not make any withdrawals or distributions from the Trust Account other than
pursuant to Sections 1(i), (j) or (k) above.
-3-

--------------------------------------------------------------------------------

2. Agreements and Covenants of the Company.  The Company hereby agrees and
covenants to:


(a) Give all instructions to the Trustee hereunder in writing, signed by the
Company’s Chairman of the Board, Chief Executive Officer or Chief Financial
Officer.  In addition, except with respect to its duties under Sections 1(i),
(j) or (k) hereof, the Trustee shall be entitled to rely on, and shall be
protected in relying on, any verbal or telephonic advice or instruction which
it, in good faith and with reasonable care, believes to be given by any one of
the persons authorized above to give written instructions, provided that the
Company shall promptly confirm such instructions in writing;


(b) Subject to Section 4 hereof, hold the Trustee harmless and indemnify the
Trustee from and against any and all documented out-of-pocket expenses,
including reasonable outside counsel fees and disbursements, or losses suffered
by the Trustee in connection with any action taken by it hereunder and in
connection with any action, suit or other proceeding brought against the Trustee
involving any claim, or in connection with any claim or demand, which in any way
arises out of or relates to this Agreement, the services of the Trustee
hereunder, or the Property or any interest earned on the Property, except for
expenses and losses resulting from the Trustee’s gross negligence, fraud or
willful misconduct.  Promptly after the receipt by the Trustee of notice of
demand or claim or the commencement of any action, suit or proceeding, pursuant
to which the Trustee intends to seek indemnification under this Section 2(b), it
shall notify the Company in writing of such claim (hereinafter referred to as
the “Indemnified Claim”).  The Trustee shall have the right to conduct and
manage the defense against such Indemnified Claim; provided that the Trustee
shall obtain the consent of the Company with respect to the selection of
counsel, which consent shall not be unreasonably withheld.  The Trustee may not
agree to settle any Indemnified Claim without the prior written consent of the
Company, which such consent shall not be unreasonably withheld.  The Company may
participate in such action with its own counsel;


(c) Pay the Trustee the fees set forth on Schedule A hereto, including an
initial acceptance fee, annual administration fee, and transaction processing
fee, which fees shall be subject to modification by the parties from time to
time.  It is expressly understood that the Property shall not be used to pay
such fees unless and until it is distributed to the Company pursuant to Sections
1(i) through 1(k) hereof.  The Company shall pay the Trustee the initial
acceptance fee and the first annual administration fee at the consummation of
the Offering.  The Trustee shall refund to the Company the annual administration
fee (on a pro rata basis) with respect to any period after the liquidation of
the Trust Account.  The Company shall not be responsible for any other fees or
charges of the Trustee except as set forth in this Section 2(c) and as may be
provided in Section 2(b) hereof;


(d) In connection with any vote of the Company’s shareholders regarding a
merger, share exchange, asset acquisition, share purchase, reorganization or
similar business combination involving the Company and one or more businesses
(the “Business Combination”), provide to the Trustee an affidavit or certificate
of the inspector of elections for the shareholder meeting verifying the vote of
such shareholders regarding such Business Combination;


(e) Provide the Underwriter with a copy of any Termination Letter(s) and/or any
other correspondence that is sent to the Trustee with respect to any proposed
withdrawal from the Trust Account promptly after it issues the same;
-4-

--------------------------------------------------------------------------------

(f) Unless otherwise agreed between the Company and the Underwriter, ensure that
any Instruction Letter (as defined in Exhibit A) delivered in connection with a
Termination Letter in the form of Exhibit A expressly provides that the Deferred
Discount is paid directly to the account or accounts directed by the Underwriter
prior to any transfer of the funds held in the Trust Account to the Company or
any other person; and


(g) Instruct the Trustee to make only those distributions that are permitted
under this Agreement, and refrain from instructing the Trustee to make any
distributions that are not permitted under this Agreement.


3. Limitations of Liability.  The Trustee shall have no responsibility or
liability to:


(a) Imply obligations, perform duties, inquire or otherwise be subject to the
provisions of any agreement or document other than this Agreement and that which
is expressly set forth herein;


(b) Take any action with respect to the Property, other than as directed in
Section 1 hereof, and the Trustee shall have no liability to any third party
except for liability arising out of the Trustee’s gross negligence, fraud or
willful misconduct;


(c) Institute any proceeding for the collection of any principal and income
arising from, or institute, appear in or defend any proceeding of any kind with
respect to, any of the Property unless and until it shall have received
instructions from the Company given as provided herein to do so and the Company
shall have advanced or guaranteed to it funds sufficient to pay any expenses
incident thereto;


(d) Refund any depreciation in principal of any Property;


(e) Assume that the authority of any person designated by the Company to give
instructions hereunder shall not be continuing unless provided otherwise in such
designation, or unless the Company shall have delivered a written revocation of
such authority to the Trustee;


(f) The other parties hereto or to anyone else for any action taken or omitted
by it, or any action suffered by it to be taken or omitted, in good faith and in
the Trustee’s best judgment, except for the Trustee’s gross negligence, fraud or
willful misconduct.  The Trustee may rely conclusively and shall be protected in
acting upon any order, notice, demand, certificate, opinion or advice of counsel
(including counsel chosen by the Trustee, which counsel may be the Company’s
counsel), statement, instrument, report or other paper or document (not only as
to its due execution and the validity and effectiveness of its provisions, but
also as to the truth and acceptability of any information therein contained)
which the Trustee believes, in good faith and with reasonable care, to be
genuine and to be signed or presented by the proper person or persons.  The
Trustee shall not be bound by any notice or demand, or any waiver, modification,
termination or rescission of this Agreement or any of the terms hereof, unless
evidenced by a written instrument delivered to the Trustee, signed by the proper
party or parties and, if the duties or rights of the Trustee are affected,
unless it shall give its prior written consent thereto;


(g) Verify the accuracy of the information contained in the Registration
Statement;
-5-

--------------------------------------------------------------------------------

(h) Provide any assurance that any Business Combination entered into by the
Company or any other action taken by the Company is as contemplated by the
Registration Statement;


(i) File information returns with respect to the Trust Account with any local,
state or federal taxing authority or provide periodic written statements to the
Company documenting the taxes payable by the Company, if any, relating to any
interest income earned on the Property;


(j) Prepare, execute and file tax reports, income or other tax returns and pay
any taxes with respect to any income generated by, and activities relating to,
the Trust Account, regardless of whether such tax is payable by the Trust
Account or the Company, including, but not limited to, income tax obligations,
except pursuant to Section 1(j) hereof; or


(k) Verify calculations, qualify or otherwise approve the Company’s written
requests for distributions pursuant to Sections 1(i), 1(j) or 1(k) hereof.


4. Trust Account Waiver.  The Trustee has no right of set-off or any right,
title, interest or claim of any kind (“Claim”) to, or to any monies in, the
Trust Account, and hereby irrevocably waives any Claim to, or to any monies in,
the Trust Account that it may have now or in the future.  In the event the
Trustee has any Claim against the Company under this Agreement, including,
without limitation, under Section 2(b) or Section 2(c) hereof, the Trustee shall
pursue such Claim solely against the Company and its assets outside the Trust
Account and not against the Property or any monies in the Trust Account.


5. Termination.  This Agreement shall terminate as follows:


(a) If the Trustee gives written notice to the Company that it desires to resign
under this Agreement, the Company shall use its reasonable efforts to locate a
successor trustee, pending which the Trustee shall continue to act in accordance
with this Agreement.  At such time that the Company notifies the Trustee that a
successor trustee has been appointed and has agreed to become subject to the
terms of this Agreement, the Trustee shall transfer the management of the Trust
Account to the successor trustee, including but not limited to the transfer of
copies of the reports and statements relating to the Trust Account, whereupon
this Agreement shall terminate; provided, however, that in the event that the
Company does not locate a successor trustee within ninety (90) days of receipt
of the resignation notice from the Trustee, the Trustee may submit an
application to have the Property deposited with any court in the State of New
York or with the United States District Court for the Southern District of New
York and upon such deposit, the Trustee shall be immune from any liability
whatsoever; or


(b) At such time that the Trustee has completed the liquidation of the Trust
Account and its obligations in accordance with the provisions of Section 1(i)
hereof (which section may not be amended under any circumstances) and
distributed the Property in accordance with the provisions of the Termination
Letter, this Agreement shall terminate except with respect to Section 2(b).
-6-

--------------------------------------------------------------------------------

6. Miscellaneous.


(a) The Company and the Trustee each acknowledge that the Trustee will follow
the security procedures set forth below with respect to funds transferred from
the Trust Account.  The Company and the Trustee will each restrict access to
confidential information relating to such security procedures to authorized
persons.  Each party must notify the other party immediately if it has reason to
believe unauthorized persons may have obtained access to such confidential
information, or of any change in its authorized personnel.  In executing funds
transfers, the Trustee shall rely upon all information supplied to it by the
Company, including, account names, account numbers, and all other identifying
information relating to a Beneficiary, Beneficiary’s bank or intermediary bank. 
Except for any liability arising out of the Trustee’s gross negligence, fraud or
willful misconduct, the Trustee shall not be liable for any loss, liability or
out-of-pocket expense resulting from any error in the information or
transmission of the funds.


(b) This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York, without giving effect to conflicts of
law principles that would result in the application of the substantive laws of
another jurisdiction.  This Agreement may be executed in several original or
facsimile counterparts, each one of which shall constitute an original, and
together shall constitute but one instrument.


(c) This Agreement contains the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof.  Except for Section
1(i), 1(j) and 1(k) hereof (which sections may not be modified, amended or
deleted without the affirmative vote of sixty-five percent (65%) of the then
outstanding Ordinary Shares and Class B ordinary shares, par value $0.0001 per
share, of the Company, voting together as a single class; provided that no such
amendment will affect any Public Shareholder who has properly elected to redeem
his, her or its Ordinary Shares in connection with a shareholder vote to amend
this Agreement), this Agreement or any provision hereof may only be changed,
amended or modified (other than to correct a typographical error) by a writing
signed by each of the parties hereto.


(d) The parties hereto consent to the jurisdiction and venue of any state or
federal court located in the City of New York, State of New York, for purposes
of resolving any disputes hereunder.  AS TO ANY CLAIM, CROSS-CLAIM OR
COUNTERCLAIM IN ANY WAY RELATING TO THIS AGREEMENT, EACH PARTY WAIVES THE RIGHT
TO TRIAL BY JURY.


(e) Any notice, consent or request to be given in connection with any of the
terms or provisions of this Agreement shall be in writing and shall be sent by
express mail or similar private courier service, by certified mail (return
receipt requested), by hand delivery or by electronic mail:


if to the Trustee, to:


American Stock Transfer & Trust Company, LLC
6201 15th Avenue
Brooklyn, New York 11219
Attn: Felix Orihuela
Tel: (718) 921-8209
Email: FOrihuela@astfinancial.com /
treasurymanagement@astfinancial.com
-7-

--------------------------------------------------------------------------------

if to the Company, to:


SC Health Corporation
Attn: Angelo John Coloma
Address: 108 Robinson Road #10-00
Singapore 068900
Tel: +65 6438 1080
Email: aj.coloma@sincapital.com


in each case, with copies to:


Ropes & Gray LLP
1211 Avenue of the Americas
New York, New York 10036
Attn: Paul Tropp
Email: paul.tropp@ropesgray.com


and


Credit Suisse Securities (USA) LLC
Eleven Madison Avenue
New York, New York 10010
Attn.: IBCM-Legal
Fax No.: (212) 325-4296


and


Shearman & Sterling LLP
599 Lexington Avenue
New York, New York 10022
Attn.: Harald Halbhuber
Email: harald.halbhuber@shearman.com


(f) Each of the Company and the Trustee hereby represents that it has the full
right and power and has been duly authorized to enter into this Agreement and to
perform its respective obligations as contemplated hereunder.  The Trustee
acknowledges and agrees that it shall not make any claims or proceed against the
Trust Account, including by way of set-off, and shall not be entitled to any
funds in the Trust Account under any circumstance.


(g) This Agreement may not be assigned by the Trustee without the prior written
consent of the Company.
-8-

--------------------------------------------------------------------------------

(h) This Agreement is the joint product of the Trustee and the Company and each
provision hereof has been subject to the mutual consultation, negotiation and
agreement of such parties and shall not be construed for or against any party
hereto.


(i) This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all such counterparts shall together
constitute one and the same instrument.  Delivery of a signed counterpart of
this Agreement by facsimile or electronic transmission shall constitute valid
and sufficient delivery thereof.


(j) Each of the Company and the Trustee hereby acknowledges and agrees that the
Underwriter is a third-party beneficiary of this Agreement.


(k) Except as specified herein, no party to this Agreement may assign its rights
or delegate its obligations hereunder to any other person or entity.


[Signature Page Follows]
-9-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.



 
AMERICAN STOCK TRANSFER & TRUST COMPANY, LLC, as Trustee
       
By:
/s/ Michael A. Nespoli  
Name:
Michael A. Nespoli  
Title:
Executive Director
       
SC HEALTH CORPORATION
       
By:
/s/ David Sin
 
Name:
David Sin
 
Title:
Director




[Signature Page to Investment Management Trust Agreement]

--------------------------------------------------------------------------------

SCHEDULE A


Fee Item
 
Time and method of payment
 
Amount
 
Initial set-up fee.
 
Initial closing of Offering by wire transfer.  Deferred until Business
Combination closing
 
$
$3,500
               
Trustee administration fee
 
Payable annually.  First year fee payable, at initial closing of Offering by
wire transfer, thereafter by wire transfer or check.
 
$
$5,500
 
Transaction processing fee for disbursements to Company under Section 1
 
Deduction by Trustee from accumulated income following disbursement made to
Company under Section 1
 
$
$8,500
 
Paying Agent services as required pursuant to Section 1(i)
 
Billed to Company upon delivery of service pursuant to Section 1(i)
   
Prevailing rates
 



A-1

--------------------------------------------------------------------------------

EXHIBIT A
[Letterhead of Company]
[Insert date]


American Stock Transfer & Trust Company, LLC
6201 15th Avenue
Brooklyn, New York 11219
Attn: [●]


Re:          Trust Account No. Termination Letter


Ladies and Gentlemen:


Pursuant to Section 1(i) of the Investment Management Trust Agreement between SC
Health Corporation (the “Company”) and American Stock Transfer & Trust Company,
LLC (the “Trustee”), dated as of __________, 2019 (the “Trust Agreement”), this
is to advise you that the Company has entered into an agreement with ___________
(the “Target Business”) to consummate a business combination with Target
Business (the “Business Combination”) on or about [insert date].  The Company
shall notify you at least forty-eight (48) hours in advance of the actual date
(or such shorter time period as you may agree) of the consummation of the
Business Combination (the “Consummation Date”).  Capitalized terms used but not
defined herein shall have the meanings set forth in the Trust Agreement.


In accordance with the terms of the Trust Agreement, we hereby authorize you to
commence to liquidate all of the assets of the Trust Account on [insert date],
and to transfer the proceeds into the trust checking account at Deutsche Bank
Trust Company Americas to the effect that, on the Consummation Date, all of the
funds held in the Trust Account will be immediately available for transfer to
the account or accounts that the Company shall direct on the Consummation Date
(including as directed to it by the Underwriter (with respect to the Deferred
Discount)).  It is acknowledged and agreed that while the funds are on deposit
in said trust checking account awaiting distribution, neither the Underwriter
nor the Company will earn any interest or dividends.


On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated, or will
be consummated concurrently with your transfer of funds to the accounts as
directed by the Company (the “Notification”) and (ii) the Company shall deliver
to you (a) a certificate of the Chief Executive Officer of the Company, which
verifies that the Business Combination has been approved by a vote of the
Company’s shareholders, if a vote is held and (b) joint written instruction
signed by the Company and the Underwriter with respect to the transfer of the
funds held in the Trust Account, including payment of amounts owed to public
shareholders who have properly exercised their redemption rights and payment of
the Deferred Discount directly to the account or accounts directed by the
Underwriter from the Trust Account (the “Instruction Letter”).  You are hereby
directed and authorized to transfer the funds held in the Trust Account
immediately upon your receipt of the Notification and the Instruction Letter, in
accordance with the terms of the Instruction Letter.  In the event that certain
deposits held in the Trust Account may not be liquidated by the Consummation
Date without penalty, you will notify the Company in writing of the same and the
Company shall direct you as to whether such funds should remain in the Trust
Account and be distributed after the Consummation Date to the Company.  Upon the
distribution of all the funds, net of any payments necessary for reasonable
unreimbursed expenses related to liquidating the Trust Account, your obligations
under the Trust Agreement shall be terminated.
A-2

--------------------------------------------------------------------------------

In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then
upon receipt by the Trustee of written instructions from the Company, the funds
held in the Trust Account shall be reinvested as provided in Section 1(c) of the
Trust Agreement on the business day immediately following the Consummation Date
as set forth in such notice as soon thereafter as possible.



 
Very truly yours,
     
SC HEALTH CORPORATION
       
By:
   
Name:
   
Title:
 



cc: Credit Suisse Securities (USA) LLC
A-3

--------------------------------------------------------------------------------

EXHIBIT B
[Letterhead of Company]
[Insert date]


American Stock Transfer & Trust Company, LLC
6201 15th Avenue
Brooklyn, New York 11219
Attn: [●]


Re:          Trust Account No. Termination Letter


Ladies and Gentlemen:


Pursuant to Section 1(i) of the Investment Management Trust Agreement between SC
Health Corporation (the “Company”) and American Stock Transfer & Trust Company,
LLC (the “Trustee”), dated as of __________, 2019 (the “Trust Agreement”), this
is to advise you that the Company has been unable to effect a business
combination with a Target Business (the “Business Combination”) within the time
frame specified in the Company’s Amended and Restated Memorandum and Articles of
Association, as described in the Company’s Prospectus relating to the Offering. 
Capitalized terms used but not defined herein shall have the meanings set forth
in the Trust Agreement.


In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate all of the assets in the Trust Account on ____________, 20___ and to
transfer the total proceeds into the trust checking account at Deutsche Bank
Trust Company Americas to await distribution to the Public Shareholders.  The
Company has selected __________ as the record date for the purpose of
determining the Public Shareholders entitled to receive their share of the
liquidation proceeds.  [You agree to be the Paying Agent of record and, in your
separate capacity as Paying Agent, agree to distribute said funds directly to
the Company’s Public Shareholders in accordance with the terms of the Trust
Agreement and the Amended and Restated Memorandum and Articles of Association of
the Company.]  Upon the distribution of all the funds, your obligations under
the Trust Agreement shall be terminated, except to the extent otherwise provided
in Section 1(i) of the Trust Agreement.



 
Very truly yours,
     
SC HEALTH CORPORATION
       
By:
   
Name:
   
Title:
 



cc: Credit Suisse Securities (USA) LLC
B-1

--------------------------------------------------------------------------------

EXHIBIT C
[Letterhead of Company]
[Insert date]


American Stock Transfer & Trust Company, LLC
6201 15th Avenue
Brooklyn, New York 11219
Attn: [●]


Re:          Trust Account No. Tax Payment - Withdrawal Instruction


Ladies and Gentlemen:


Pursuant to Section 1(j) of the Investment Management Trust Agreement between SC
Health Corporation (the “Company”) and American Stock Transfer & Trust Company
(the “Trustee”), dated as of __________, 2019 (the “Trust Agreement”), the
Company hereby requests that you deliver to the Company $___________   of the
interest income earned on the Property as of the date hereof.  Capitalized terms
used but not defined herein shall have the meanings set forth in the Trust
Agreement.


The Company needs such funds to pay for the tax obligations as set forth on the
attached tax return or tax statement.  In accordance with the terms of the Trust
Agreement, you are hereby directed and authorized to transfer (via wire
transfer) such funds promptly upon your receipt of this letter to the Company’s
operating account at:


[WIRE INSTRUCTION INFORMATION]



 
Very truly yours,
     
SC HEALTH CORPORATION
       
By:
   
Name:
   
Title:
 



cc: Credit Suisse Securities (USA) LLC
C-1

--------------------------------------------------------------------------------

EXHIBIT D
[Letterhead of Company]
[Insert date]


American Stock Transfer & Trust Company, LLC
6201 15th Avenue
Brooklyn, New York 11219
Attn: [●]


Re:          Trust Account No. Shareholder Redemption Withdrawal Instruction


Ladies and Gentlemen:


Pursuant to Section 1(k) of the Investment Management Trust Agreement between SC
Health Corporation (the “Company”) and American Stock Transfer & Trust Company,
LLC (the “Trustee”), dated as of __________, 2019 (the “Trust Agreement”), the
Company hereby requests that you withdraw $___________   of the principal and
interest income earned on the Property as of the date hereof.  Capitalized terms
used but not defined herein shall have the meanings set forth in the Trust
Agreement.


The Company needs such funds to pay the Company’s public shareholders who have
properly elected to have their Ordinary Shares redeemed by the Company in
connection with a shareholder vote to approve an amendment to the Company’s
amended and restated memorandum and articles of association to modify the
substance or timing of the Company’s obligation to redeem 100% of its public
Ordinary Shares if the Company has not consummated an initial Business
Combination within 18 months from the closing of the Offering.  As such, you are
hereby directed and authorized to transfer (via wire transfer) such funds
promptly upon your receipt of this letter to the redeeming Public Shareholders
in accordance with your customary procedures.



 
Very truly yours,
     
SC HEALTH CORPORATION
       
By:
   
Name:
   
Title:
 



cc: Credit Suisse Securities (USA) LLC
D-1

--------------------------------------------------------------------------------